Citation Nr: 1120690	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-36 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for residuals of prostate cancer, status post radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1978.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decisions of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Houston, Texas, hence, that RO now has jurisdiction over the claims on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  In a February 2011 personal statement, via a VA Form 21-4138, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appellate status the issue of entitlement to an initial evaluation in excess of 20 percent for residuals of prostate cancer, status post radiation.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to an initial evaluation in excess of 20 percent for residuals of prostate cancer, status post radiation, have been met.  38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2010).

In a February 2011 personal statement, via a VA Form 21-4138, the Veteran withdrew from consideration, in pertinent part, the issue of entitlement to an initial evaluation in excess of 20 percent for residuals of prostate cancer, status post radiation.  As the Veteran has withdrawn his appeal as to the stated issue, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue, and it is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to an initial evaluation in excess of 20 percent for residuals of prostate cancer, status post radiation, is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


